Citation Nr: 0300339	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  95-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
post-operative carpal tunnel release of the right wrist. 

2.  Entitlement to an initial compensable evaluation for 
post-operative carpal tunnel release of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1994 rating 
decision by the St. Louis, Missouri, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which 
determined, in pertinent part, that service connection was 
warranted for bilateral carpal tunnel release, and 
assigned an evaluation of 0 percent (noncompensable).  The 
issues on appeal were originally before the Board in 
December 1999 at which time they were remanded for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran's right hand is his dominant hand.  

2.  The veteran's service-connected post-operative carpal 
tunnel release, right, is manifested by complaints of 
pain, numbness and tingling with use with objectively 
demonstrated minimal loss of range of motion and no loss 
of grip strength approximating impairment analogous to 
mild incomplete paralysis of the ulnar nerve. 

3.  The veteran's service-connected post-operative carpal 
tunnel release, left, is manifested by complaints of pain, 
numbness and tingling with use with objectively 
demonstrated minimal loss of range of motion and no loss 
of grip strength approximating impairment analogous to 
mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability 
evaluation of 10 percent, but no higher, for the veteran's 
service-connected post-operative carpal tunnel release, 
right, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Code 8516 (2002).

2.  The criteria for entitlement to a disability 
evaluation of 10 percent, but no higher, for the veteran's 
service-connected post-operative carpal tunnel release, 
left, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Code 8516 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, reports of VA examinations and the 
transcript of a RO hearing.  A VA examination was 
accomplished in October 2002, and the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claims.  

Moreover, in a January 2001 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. 
App. June 19, 2002).

Furthermore, the claimant has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to increased ratings for 
bilateral post-operative carpal tunnel release.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claims and has notified the 
claimant of the information and evidence necessary to 
substantiate the claims.  Consequently, the case need not 
be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the 
first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background

The service medical records reveal that the veteran was 
treated for bilateral carpal tunnel syndrome during active 
duty including surgery on the right wrist in July 1990 and 
on the left wrist in October 1990.  

On VA examination in September 1994, the veteran 
complained of decreased strength bilaterally secondary to 
carpal tunnel syndrome and surgery in 1990.  The diagnosis 
was bilateral carpal tunnel syndrome.  It was noted that 
there was no physical findings consistent with 
longstanding carpal tunnel syndrome such as muscle 
atrophy.  Strength and dexterity were normal but it was 
noted that the veteran did have some continued problems 
based on his history.  

The RO granted service connection for post-operative 
carpal tunnel release of the left and right wrists in 
November 1994 and assigned non-compensable evaluations for 
both disabilities.  The veteran has appealed the initial 
disability evaluations assigned.  

In April 1995, the veteran complained of sore wrists.  The 
impression was wrist pain.  A separate clinical record 
dated the same month revealed he was complaining of 
numbness in the third and forth fingers.  The impression 
was finger paresthesia and question recurrent carpal 
tunnel syndrome secondary to inadequate release.  In July 
1995, the veteran reported that his wrists were doing 
better.  

In August 1997, the veteran complained of stiff fingers.  
He denied numbness of the fingers.  Objectively, it was 
noted that the veteran's hands were stiff but had good 
mobility.  

The veteran testified in November 1998 that he experienced 
pain in his wrists depending on the type of motion he was 
performing.  He also reported a decreased range of motion 
in the wrists.  He stated that he had an inability to 
perform repetitive actions such as hammering in nails.  He 
also testified that he had difficulty manipulating small 
objects.  

In May 1999, the veteran complained of bilateral aching of 
the wrists.  Physical examination revealed that grip 
strength was 5/5.  

The most recent VA examination of the veteran's wrists was 
conducted in October 2002.  The veteran reported that he 
experienced numbness, tingling, and an inability to 
perform certain activities.  He also reported experiencing 
stiffness in the wrists.  He denied experiencing any 
swelling, heat, redness, instability, or giving way.  He 
did not have any locking episodes.  He reported that he 
did have fatigability.  The veteran reported numbness and 
tingling in his wrists bilaterally with certain activities 
such as using a hammer or any hand tools, riding a 
motorcycle or using a keyboard.  He stated that he was 
able to perform the activities of daily living, bathing, 
showering, without difficulty.  He denied episodes of 
flaring, stating he had symptoms on a daily basis.  He 
used cockup splints on both wrists at night.  He denied 
losing time at work due to his wrists.  

Physical examination revealed that the veteran had full 
apposition between the thumb and all four fingers of both 
hands.  He was able to make a fist with both hands and 
could fully extend the fingers of both hands.  Grip 
strength was 5/5 bilaterally.  He was right hand dominant.  
Tinel's and Phalen's signs were positive bilaterally.  The 
range of motion of the right wrist was dorsiflexion of 0-
60 degrees, actively, passively and repetitively.  Pain 
was noted to be present at 60 degrees.  Palmar flexion for 
the right was from 0-70 degrees with verbal complaints of 
pain at 70 degrees.  Radial deviation on the right was 
from 0-20 degrees and ulnar deviation was 0-30 degrees.  
The range of motion for the left wrist was 0-60 degrees of 
dorsiflexion, passively, actively and repetitively.  
Palmar flexion for the left was from 0-70 degrees with 
verbal complaints of pain at 70 degrees.  Radial deviation 
on the left was from 0-20 degrees and ulnar deviation was 
0-30 degrees on the left.  

The diagnoses from the examination was bilateral carpal 
tunnel syndrome repair of the right wrist with recurrence 
of symptoms as evidenced by Tinel's and Phalen's signs 
with associated discomfort with dorsiflexion and palmer 
flexion maneuvers and left wrist carpal tunnel syndrome 
with recurrence of symptoms.  The examiner opined that the 
degree of the veteran's carpal tunnel syndrome disability 
was moderate due to reported symptoms, wearing splints and 
the use of nonsteriodals on a routine basis for control of 
his symptoms.  X-rays were negative for any evidence of 
degenerative joint disease or fracture of the wrists.  

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected post-operative bilateral 
carpal tunnel release warrants higher disability ratings.  
Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected post-operative carpal 
tunnel syndrome has been rated by the RO under the 
provisions of Diagnostic Code 8516.  Diagnostic Code 8516 
provides the rating criteria for paralysis of the ulnar 
nerve.   A 60 percent disability rating is warranted for 
complete paralysis in the major extremity, and a 50 
percent rating for the minor extremity, characterized as 
the "griffin claw" deformity, due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and the thenar and hypothenar eminences; 
the loss of extension of the ring and little fingers, the 
inability to spread the fingers (or reverse), the 
inability to adduct the thumb; flexion of the wrist 
weakened.  If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals in either 
extremity; a 30 percent rating for moderate residuals in 
the major extremity (20 percent if minor); and a 40 
percent rating for severe residuals in the major extremity 
(30 percent if minor).  38 C.F.R. § 4.124a.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

The examiner who conducted the most recent VA examination 
opined that the residuals of the post-operative bilateral 
carpal tunnel release were moderately disabling.  This was 
in response to the Board's December 1999 remand that 
requested an examiner provide an opinion as to the degree 
of disability attributable to the veteran's nerve injury 
of his wrists.  However, the use of the term "moderate" by 
the examiner is not by itself determinative.  It must 
otherwise be supported by the evidence.  In the present 
case, the Board believes that the preponderance of the 
evidence is against a finding of impairment analogous to 
moderate incomplete paralysis of the ulnar nerve.  There 
is certainly evidence of impairment, but the evidence 
shows that the veteran has full apposition between the 
thumb and all four fingers and has grip strength of 5/5 
bilaterally.  He is able to make a fist and has reported 
that he is able to perform the activities of daily living 
without difficulty.  Clinical examination showed that 
dorsiflexion in both wrists was limited by pain to 60 
degrees with palmar flexion limited by pain to 70 degrees.  
However, normal dorsiflexion is to 70 degrees and normal 
palmar flexion is to 80 degrees.  38 C.F.R. § 4.71 (Plate 
I).  Moreover, radial deviation was to 20 degrees in both 
wrists and ulnar deviation was to 30 degrees in both 
wrists.  Normal ulnar deviation is to 45 degrees and 
normal radial deviation is to 20 degrees.  38 C.F.R. 
§ 4.71 (Plate I).  It therefore appears that the veteran's 
bilateral wrist disability results in only minimal loss of 
motion, including due to pain, and no loss of strength.  
Given these objective clinical findings and in view of the 
veteran's report of the degree of interference with work 
and everyday living activities, the Board does not believe 
that a finding of moderate disability is warranted in 
either wrist.  It is clear, however, that there is 
impairment due to the wrist disabilities, but the evidence 
shows such impairment to be essentially mild in degree so 
as to warrant a 10 percent rating for each wrist.  

The Board notes that this case involves an appeal as to 
the initial rating of the appellant's, rather than an 
increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings. 
Id. at 9.  Based upon application of the benefit of the 
doubt, the Board finds that 10 percent ratings for each 
wrist are warranted for the entire period the case has 
been on appeal.  The symptomatology the veteran has 
complained of about has been essentially consistent during 
the appeal period, attesting to pain and stiffness in his 
wrists.  The original grants of service connection for the 
bilateral post-operative carpal tunnel syndrome were 
effective as of July 1, 1994.  The Board finds this to be 
the effective date for the increased ratings.  

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disabilities have resulted in 
marked interference with employment or necessitated 
frequent periods of hospitalization.  At the time of the 
October 2002 VA examination, the veteran denied losing any 
work as a result of his wrist disabilities.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a disability rating of 10 percent, 
effective from July 1, 1994, is warranted for the post-
operative carpal tunnel syndrome of the right wrist.  
Entitlement to a disability rating of 10 percent, 
effective from July 1, 1994, is warranted for the post-
operative carpal tunnel syndrome of the left wrist.  To 
this extent, the appeal is granted, subject to the laws 
and regulations pertaining to monetary awards.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

